Citation Nr: 1342405	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-37 650	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by back pain.

2.  Entitlement to service connection for a disability manifested by neck pain.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a neck scar.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the Reserves, and had periods of active duty from October 2001 to January 2002, and from February 2003 to May 2004.  These matters are before the Board on appeal from rating decisions by the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO) in (December 2009 (service connection for hypertension and a neck scar) and March 2010 (disability manifested by back pain, a disability manifested by neck pain, and residuals of a TBI).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


REMAND

Pertinent postservice treatment records appear to be outstanding.  At the September 2012 Travel Board hearing, the Veteran indicated that in 2009 and 2010 he had back surgery at the Indianapolis VA Medical Center (MC)), and in 2011 on a fee basis (on behalf of VA) from a Dr. Nardoni in Bloomington, Illinois.  The record does not contain any reports of such procedures or of any associated treatment (e.g., pre-and post-operative reports, to include reports of referrals or follow-up).  The Veteran also testified he received VA treatment for neck pain as early as in 2008; the only VA treatment records associated with the record are from the Danville/Peoria VAMCs, and are silent regarding neck or back pain.  Records of postservice VA treatment for the claimed disabilities are pertinent evidence constructively of record that must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA is required to ensure that all examinations afforded in conjunction with a claim for VA benefits are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was afforded three VA examinations in November 2009 (one for his neck and back, one for his neck scar, and one for his TBI) with no review of the record.  In a February 2010 addendum, after reviewing the record at the time, the examiner left the November 2009 neck and back or scar examination reports intact.  

The neck and back examination found evidence of intervertebral disc disease, mild arthritis of the thoracic spine, and minimal neck arthritis.  The examiner did not provide adequate explanation of rationale for the conclusion that there was no diagnosis of a back or neck disability, and limited the scope of the nexus opinion to a conclusion that there was no TBI when the neck injury occurred.  New evidence received since the examination includes a private medical opinion relating the Veteran's chronic neck pain to events service.  

The November 2009 examiner indicated that a neck scar was not clearly visible.  Notably, "not clearly visible" means ill-defined, not that the scar is nonexistent.  A nexus opinion was therefore indicated.  At the September 2012 Travel Board hearing, the Veteran stated the scar has a history of being more prominent at certain times.  Another examination that sheds further light on the nature and etiology of the scar is necessary.

STRs show the Veteran sustained a neck injury in August 2003.  Postservice VA treatment records include a January 2009 TBI protocol examination report.  The Veteran was also afforded VA TBI examinations in November 2009 and February 2010.  Evidence received since the February 2010 examination includes a statement from an Army medic on duty stating the Veteran sustained a concussion at the time of his neck injury.  Moreover, the Veteran has not been examined under the new protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examinations, revised on May 25, 2010.  Accordingly, a new examination is necessary to apply the amended protocol and to consider pertinent evidence not of record at the time of previous examinations. 

During the September 2012 Travel Board hearing, the Veteran claimed that his hypertension is secondary to service-connected posttraumatic stress disorder (PTSD).  The RO has not considered a secondary service connection theory of entitlement.  Moreover, the Veteran has not been afforded a VA examination to assess his hypertension.  An examination to secure a medical opinion regarding the etiology of the hypertension is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with VCAA notice for his claim of service connection for hypertension as secondary to PTSD.  The letter should notify him of the specific evidence and information necessary to substantiate the claim of secondary service connection.  The RO should afford the Veteran opportunity to respond, arrange for any development indicated, and adjudicate the matter.

2.  The RO should ask the Veteran to identify the provider(s) of any and all evaluations and treatment received for his claimed disabilities, and to provide the releases necessary for VA to secure complete records of any such private evaluations or treatment, specifically including records of the 2011 back surgery by a Dr. Nardoni in Bloomington, Illinois and any pre-surgery or follow-up evaluations or treatment.  The RO should secure complete clinical records of all such evaluations or treatment, to specifically include all records of pertinent VA treatment not already associated with the record (including records of back surgeries in 2009 and 2010 at the Indianapolis VAMC, and any associated lead-up or follow-up evaluations or treatment).  In addition, the RO should also secure all outstanding records of the Veteran's treatment for a neck disability, beginning as early as in 2008.

3.  Thereafter, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back and neck disabilities.  The examiner must review the entire claims file and relevant medical history (to include this remand).  Any tests or studies deemed necessary should be conducted.  Based on a review of the record and interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a)  Please identify, by medical diagnosis, each back and neck disability entity found.

(b)  Please identify the most likely etiology for each diagnosed back and neck disability entity, specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active military service/injury therein?

(c)  Please examine the Veteran's neck scar, identify the location, and provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that such scar is a residual of the Veteran's neck injury in service (from being struck on the back of his neck by a falling wire).

The examiner must explain the rationale for all opinions.

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The examiner must review the record (to include this remand).  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a)  What is the likely etiology of the Veteran's hypertension?  Specifically, is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active military service/injuries therein?

(b)  If the hypertension is determined to not be directly related to the Veteran's service, please opine whether it is at least as likely as not (a 50% or better probability) that it was caused or aggravated by the Veteran's PTSD.

The examiner must explain the rationale for all opinions.

5.  The RO should also arrange for the Veteran to be scheduled for a VA TBI protocol examination under the current revised protocol that came into effect on May 25, 2010.  Thos may require scheduling of various special examinations by appropriate examiners to assess each area of dysfunction (cognitive, behavioral/emotional (psychiatric), and physical conditions (including neurological dysfunction)) that may have resulted from his injury in service.  

The examiner should clearly identify all TBI residual disability entities, pathology, and manifestations.  If any symptoms or pathology that could potentially be found to be residual of a TBI are attributed instead to a separate co-existing disability, the examiner must explain why that is so.  The examiner is asked to specifically address all of the Veteran's complaints and reports of various symptoms and impairment he believes are due to TBI.

The examiner must provide a clear rationale for all opinions given.

6.  The RO should then review the record and readjudicate the claims (to include the claim of service connection for hypertension as secondary to PTSD).  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

